ON CONCESSION OF ERROR

PER CURIAM.
Because appellee, Beverly Enterprises Florida, Inc., d/b/a Beverly Gulf Coast Florida, Inc., a California corporation authorized to operate Jupiter Care Center, concedes error in the orders on appeal, on the authority of May v. Illinois Insurance Co., 771 So.2d 1143 (Fla.2000), and Comerica Bank & Trust, F.S.B. v. SDI Operating Partners, L.P., 673 So.2d 163 (Fla. 4th DCA 1996), we reverse the orders compelling payment of a claim and extending the time for filing an independent action.
DELL, POLEN and TAYLOR, JJ., concur